IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-74,978-02


EX PARTE MATTHEW BURL MARTIN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 6849-96-5 IN THE 145TH DISTRICT COURT
FROM FANNIN COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a
habitation with intent to commit aggravated robbery and sentenced to sixty years' imprisonment. The
Twelfth Court of Appeals affirmed his conviction. Martin v. State, No. 12-96-00308-CR (Tex.
App.-Tyler Oct. 29, 1997) (unpublished). 
	Applicant alleges a due process violation, a Brady violation, and three instances of ineffective
assistance of trial counsel. The trial court signed findings of fact and conclusions of law
recommending that relief be denied. The trial court also  suggested that this Court order the trial
court to "negate" the affirmative finding of a deadly weapon with an amended judgment. This Court
has undertaken an independent review of Applicant's allegations, arguments, and all the evidence
in the habeas record. We agree that relief should be denied but we decline to adopt the trial court's
findings and conclusions. Based upon our independent review of the record, we deny all relief on
all Applicant's claims.
 

Filed: June 8, 2011
Do not publish